DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1, 3-8, 12-15 and 28-31 in the reply filed on 06/14/2022 is acknowledged.
Claims 18, 20-24, 26 and 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2022.
Applicant’s traversal is on the ground(s) that Group I and II share the common feature of a concentration of steviol glycoside greater than 0.2% thus Group I and Group II should be rejoined.  This is not found persuasive because the scope of independent claim 18 that belongs to Group II does not require steviol glycoside being greater than 0.2% (claim 18 merely recites that the sweetener is soluble in water without alcohol at a temperature of about 25 ºC at a total steviol glycoside concentration of greater than 0.2%).
The examiner further identifies that Group I requires an aqueous solution, which is not present in group II. As such, the groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

	Claim status
The examiner acknowledged the amendment made to the claims on 12/07/2020.
Claims 1, 3-8, 12-15, 18, 20-24, 26 and 28-36 are pending. Claims 1, 3-8, 12-15 and 28-31 are elected and are hereby examined on the merits. The rest of the claims are withdrawn with traverse in response to the restriction requirement.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2, “if the steviol glycoside composition” should read “if the total steviol glycoside composition”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 2-3, “the total steviol glycoside remains in solution” should read “the total steviol glycoside composition remains in the solution”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  “greater than 100 ppm of at least one of gallic acid, mandelic acid, and pyromellitic acid” should read “greater than 100 ppm of the at least one of gallic acid, mandelic acid, and pyromellitic acid”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites “wherein the composition comprises less than 0.3% (wt) of malonate, malonic acid, oxalate, oxalic acid, lactate, lactic acid, succinate, succinic acid, malate, or malic acid; or less than 0.05% (wt) of pyruvate, pyruvic acid, fumarate, fumaric acid, tartrate, tartaric acid, sorbate, sorbic acid, acetate, or acetic acid; or less than 0.05% (wt) of chlorophyll”. The examiner does not find the support for the limitation in the original disclosure as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12-15 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rebaudioside A individual concentration is at least 1%(wt), the rebaudioside D individual concentration is at least 0.2%(wt), or the rebaudioside M individual concentration is at least 0.3%(wt)”. It is unclear whether the percent are based on the aqueous steviol glycoside solution, or on the total steviol glycoside composition. For the purpose of examination, the percent are based on the aqueous steviol glycoside solution. Clarification is required.
Claims 3-8, 12-15 and 28-31 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 4 recites “wherein the solubility enhancer is present at a molar ratio of steviol glycoside to solubility enhancer of between 1:0.5 to 1:7”. It is unclear whether the “steviol glycoside” is referring to one specific steviol glycoside, or the total steviol glycoside in the solution. Clarification is required.
Claim 28 recites “The aqueous steviol glycoside composition of claim 1, where the composition comprises”. There is insufficient antecedent basis for the limitation “the aqueous steviol glycoside composition”, given that claim 1 does not recite an aqueous steviol glycoside composition”, but an aqueous steviol glycoside solution. Nor is it clear what the aqueous steviol glycoside composition is referring to. It is further unclear what “the composition” is referring to, given that claim 1 recites a total steviol glycoside composition and claim 28 recites the aqueous steviol glycoside composition. Claims 29-31 have the same issues as in claim 28. For the purpose of examination, “The aqueous steviol glycoside composition of claim 1, where the composition comprises” is interpreted to mean  “The aqueous steviol glycoside solution of claim 1, where the solution comprises”. Clarification is required.
Claim 29 recites “wherein the composition comprises greater than 100 ppm solubility enhancer”. It is unclear whether the “solubility enhancer” further limits the solubility enhancer as recited in claim 1, or is an additional solubility enhancer, given that no “the” or “said” is before “solubility enhancer”.  For the purpose of examination, claim 29 is interpreted to further limit the solubility enhancer of claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3-6, 8, 14-15, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mutilangi WO 2013/148177 (hereinafter referred to as Mutilangi) in view of Song, “Lenalidomide-gallic acid cocrystals with constant high solubility”, Crys. Growth Des., 2015, 15, pages 4869-4875 (hereinafter referred to as Song).
Regarding claims 1 and 8, Mutilangi teaches an aqueous steviol glycoside solution comprising a steviol glycoside composition (e.g., a beverage concentrate that comprises a steviol powder that comprises Reb D and a stabilizer such as gellan gum), and a solubility enhancer in an amount effective to enhance the solubility of the steviol glycoside ([013-027; 033; 041-042; 045].
Additionally, Mutilangi teaches that the Reb D powder maybe added to the beverage concentrate at amount of up to 0.5% (e.g., 5000 ppm; [026]), thus reading on the claim limitation that the Reb D concentration is at least 0.2% (see [019 and 024], the Reb D powder comprises Reb D, the stabilizer and the solubility enhancer; the ratio of stabilizer to Reb D is 1:100 to 5:1, and ratio of solubility enhancer to Reb D is 1:100 to 100:1). 
Mutilangi teaches that the solubility enhancer could be a water soluble organic acid such as benzoic acid, and that the enhancement of solubility is achieved through the co-crystallization of the compound that has poor water solubility (e.g., Reb D) with the solubility enhancer (e.g., organic acid) in which the hydrogen bonding formed between Reb D and the organic acid results in increased solubility of Reb D in water ([018-020; 023]).
Mutilangi is silent regarding the organic acid solubility enhancer being gallic acid which is a hydroxyl benzoic acid.
Song teaches that gallic acid could increase the solubility of a drug that has poor water solubility (e.g., lenalidomide) through forming a cocrystal with the drug, in which hydrogen bonding interaction between gallic acid and the drug results in the increased solubility (abstract; page 4873, “introduction”; page 4874, “conclusion”).
Both Mutilangi and Song are directed to endeavors of increasing the solubility of an active compound through forming cocrystal and hydrogen bonding between the active compound that has limited solubility and an organic acid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mutilangi by using gallic acid as the solubilizer for Reb D with reasonable expectation of success, for the reason that where Mutilangi teaches that an organic acid could function to enhance the solubility of Reb D through forming cocrystal and hydrogen bonding, Song teaches that gallic acid is an art-recognized  organic acid suitable for use as a solubilizer for a water insoluble compound through the same mechanism.
Regarding claim 3,  Mutilangi teaches that the ratio of Reb D to stabilizer is 100:1 to 1:100 or preferably 1:1 to 1:20 ([019]), which is consistent with the ratio as recited in [0036]. As such, it logically follows that the amount of solubility enhancer as disclosed by the prior art is such that the Reb D could remain in solution for at least 3 days at 25 ºC
Regarding claim 4, Mutilangi teaches that the ratio of Reb D to stabilizer is 100:1 to 1:100 or preferably 1:1 to 1:20 ([019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 5, the embodiment of Mutilangi as recited above does not require the presence of Reb A , thus reading the limitation as recited.
Regarding claim 6, given that the total steviol glycoside composition as disclosed by Mutilangi comprises Reb D and a stabilizer in which the ratio of stabilizer to Reb D is 1:100 to 5:1 ([ 024]), Mutilangi renders obvious the limitation that the total steviol glycoside composition comprises 25-50% Reb D. 
Regarding claims 14-15, Mutilangi teaches that the beverage concentrate is made by adding Reb D powder to water and the beverage concentrate as recited above does not require the presence of C1-C4 alcohol ([041-042]), thus reading on the limitations of claims 14-15.
Regarding claim 28, the beverage concentrate as recited above does not require the presence of chlorophyll, thus reading on the limitations of claim 28.
Regarding claims 29 and 31, Mutilangi teaches that the Reb D powder maybe added to the beverage concentrate at amount of up to 5000 ppm ( [026]). Given that  ratio of solubility enhancer to Reb D is 1:100 to 100:1, Mutilangi renders obvious claims 29 and 31.
Claim 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mutilangi in view of Song as applied to claim 1 above, and further in view of Prakash US Patent Application Publication No. 2014/0171519 (hereinafter referred to as Prakash).
Regarding claims 7 and 12-13, Mutilangi as modified by Song teaches what has been recited above but is silent regarding Reb M, or that the aqueous steviol glycoside solution comprises greater than 0.6% total steviol glycoside.
In the same filed of endeavor, Prakash teaches that an amorphous rebaudioside M (e.g., rebaudioside X) has a solubility of greater than 0.3% in water, and also teaches  a method of preparing a beverage such as beverage concentrate that comprises 1-10,000 ppm amorphous Reb M sweetener; Further, Prakash teaches that Reb M as a sweetener could also combine with other sweetener such as Reb D in the beverage concentrate ([0010; 0499-0501; 0507; 0524; 0195]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mutilangi by including 1-10,000 ppm the amorphous Reb M in the beverage concentrate of Mutilangi, for the reason that as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The concentration of Reb M as disclosed by Prakash encompasses the range recited in claim 12. The total steviol glycoside (e.g., Reb D + Reb M) as disclosed by Mutilangi as modified by Prakash overlaps with or encompasses the range recited in claim 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further regarding claim 7, given that Prakash teaches a Reb M concentration of 1-10000 ppm, then the Reb M concentration by weight of the total steviol glycoside composition as recited in the claim is met by the prior art.
Further regarding claim 13, the embodiment of Mutilangi as recited above does not require the presence of Reb A, thus reading the limitation that the solution comprises less than 1% Reb A.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mutilangi in view of Song as applied to claim 1 above, and further in view of Kimoto US Patent Application Publication No. 2017/0183326 (hereinafter referred to as Kimoto).
Regarding claim 30, Mutilangi in view of Song teaches what has been recited above but is silent regarding mandelic acid or pyromellitic acid.
Kimoto teaches that a carboxylic acid such as mandelic acid could increase the solubility of a drug  (e.g., compound A) through forming a cocrystal with the drug, in which hydrogen bonding interaction between mandelic acid and the drug results in the increased solubility of the drug ([0005-0006; 0002; 0014; 0041; 0052] ).
Both Mutilangi and Kimoto are directed to endeavors of increasing the solubility of an active compound through forming cocrystal and hydrogen bonding between the active compound that has limited solubility and an organic acid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mutilangi by using mandelic acid as the solubilizer for Reb D with reasonable expectation of success, for the reason that where Mutilangi teaches that an organic acid could function to enhance the solubility of Reb D through forming cocrystal and hydrogen bonding, Kimoto teaches that Mandelic acid is an art-recognized acid suitable for use as a solubilizer for a water insoluble compound through the same mechanism.
Also, as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793